DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 9, 11, 16, and 20 are objected to because of the following informalities:
Claim 9 Ln.2: the clause “the opening is provided in plural” should be amended to recite “the opening comprises a plurality of openings” in order to put the clause in better format.
Claim 11 Ln.3: the clause “the entire surface of the metal tape” should be amended to recite “an entire surface of the metal tape” in order to provide the proper antecedent basis for the “entire surface”.
Claim 16 Ln.2: the clause “with the input side pad” should be amended to recite “with an input side pad” since the antecedent basis for the claim limitation was not previously established. Alternatively, claim 16 can be amended to be dependent claim 15 in order to provide the proper antecedent basis for the “input side pad” of claim 16.
Claim 20 Ln.2: the clause “the first printed circuit board (PCB) is provided in plural, and the first printed circuit boards (PCB)” should be amended to recite “the printed circuit board (PCB) comprises a plurality of first printed circuit boards, and the plurality of first printed circuit boards (PCB)” in order to put the clause in better format.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20110193478) (of record, cited in IDS).
Regarding claim 10, Kim discloses (Figs.1A-3):
A display device comprising: a display panel (50); a data driver (22) which transmits a data voltage ([0040]-[0041]) to the display panel (50); a first flexible printed circuit board (20) attached to the display panel (50) and including an input side wiring (See Figures Below) electrically connected to the data driver (22); a first printed circuit board (PCB) (10) electrically connected to the input side wiring and transmitting a high-speed driving signal ([0041]-[0042]) to the data driver (22); and a metal tape (30) ([0052]: the thermal conductive layer 31 of the tape 30 can be made out of a metal, and thus making the tape 30 a metal tape) overlapping (See 

    PNG
    media_image1.png
    626
    810
    media_image1.png
    Greyscale


	See next page→

    PNG
    media_image2.png
    595
    898
    media_image2.png
    Greyscale

Regarding claim 11, Kim further discloses:
Wherein the metal tape (30) includes a metal layer (31) and an adhesive layer (32), and the adhesive layer (32) is disposed on an entire surface (See Fig.3) of the metal tape (30).
Regarding claim 15, Kim further discloses:
Wherein the wiring overlapping part (See Figures of Claim 10) is separated from an input side pad (23) disposed at an end of the input side wiring (See Figures of Claim 10) by a predetermined distance in the plan view (See Figures of Claim 10: in the plan view, the overlapping part is separated from the input side pad 23 by a predetermined distance, and the input side pad 23 will be disposed at an end of the conductive traces/input side wiring of the flexible PCB 20).
Regarding claim 16, Kim further discloses:
See next page→
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110193478) (of record, cited in IDS) in view of Park (US 20110063261).
Regarding claim 19, Kim does not disclose:
A timing controller which processes an image signal applied from an outside and transmits the processed image signal to the data driver; a second printed circuit board (PCB) in which the timing controller is disposed; and a second flexible printed circuit board connecting the second printed circuit board (PCB) and the first printed circuit board (PCB).
Park however teaches (Figs.3-4):
A timing controller (261) which processes an image signal applied from an outside ([0054]: “…an external device…”) and transmits the processed image signal to the data driver 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Park to modify the device of Kim such that it has a second printed circuit board that has a timing controller and is coupled to the first printed circuit board via a second flexible printed circuit board, as claimed, in order to provide a display device that is simple to assemble and will reduce manufacturing costs due to providing a simple and cost efficient way of connecting the printed circuit boards together in order to drive the display panel as taught by Park ([0017] and [0067]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110193478) (of record, cited in IDS) and Park (US 20110063261) as applied to claim 19 above, and further in view of Im (US 20080310091).
Regarding claim 20, modified Kim does not teach:
Wherein the first printed circuit board (PCB) is provided in plural, and the first printed circuit boards (PCB) include a first printed circuit board (PCB) connected to the second flexible printed circuit board and a first printed circuit board (PCB) which is not connected to the second 
Im however teaches (Figs.1-2):
Wherein the first printed circuit board (PCB) (230) is provided in plural (See Fig.2), and the first printed circuit boards (PCB) (230) include a first printed circuit board (PCB) (234) connected to the second flexible printed circuit board (262 and/or 264) and a first printed circuit board (PCB) (232) which is not connected to the second flexible printed circuit board (262 and/or 264), and further comprising: a third flexible printed circuit board (272) ([0075]: the film 272, which will be flexible, electrically connects the board 232 to the other board 234, and thus acts exactly like the “third flexible printed circuit board” and allowing the film 272 to be considered to be the claimed “third flexible printed circuit board”) which connects the first printed circuit board (PCB) (232) which is not connected to the second flexible printed circuit board (262 and/or 264) and the first printed circuit board (PCB) (234) connected to the second flexible printed circuit board (262 and/or 264).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Im to further modify the device of modified Kim such that the first printed circuit board comprises a plurality of first printed circuit boards that has one first printed circuit board that is connected to the second flexible printed circuit board and another first printed circuit board that is connected to the second flexible printed circuit board via a third flexible printed circuit board, as claimed, in order to provide a simple and space-efficient means (i.e., the use of the second and third flexible .

Allowable Subject Matter

Claims 1-9 will be allowed, subject to the obviation of the objection noted above.

Claims 12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objection noted above.
Claims 13-14 are objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 12 and 17-18, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 10 and 12, the combined subject matter of claims 10 and 17, and/or the combined subject matter of claims 10 and 18, and at least in part, because claims 12, 17, and 18 recite the limitations: 
Claim 12: “the heat discharge part, the wiring overlapping part and the adhesion part are separated from each other in the plan view”.

See next page→

Claim 18: “wherein the wiring overlapping part defines a plurality of openings and includes a linear structure disposed along an outer periphery of the wiring overlapping part”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 12, 17, and/or 18, are believed to render the combined subject matter of claims 10 and 12, claims 10 and 17, and/or the combined subject matter of claims 10 and 18, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objection noted above.
Furthermore, absent impermissible hindsight and/or without rendering any of the prior art devices inoperable for their intended purpose, it is believed that none of the prior art references of record, taken alone or in combination, can reasonably reject the aforementioned allowable limitations to arrive at the claimed devices as respectively claimed.
Regarding independent claim 1, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because claim 1 recites the limitations: “a metal tape overlapping the input side wiring in a plan view and attached on the first flexible printed circuit board, wherein a part of the metal tape overlapping the input side wiring in the plan view defines an opening”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 2-9) allowable over the prior art references of record, taken either alone or in combination, subject to the obviation of the objection noted above.

However, Kim does not disclose, at least, the aforementioned allowable limitations of claim 1.
In the European Search Report filed in the EPO on May 6, 2021, the report cites JP 2010113263 and EP 2725881 (both references of record, cited in IDS, including Original Document) as references that can anticipate all of the limitations of claim 1. Regarding the JP 2010113263 reference, the search report cites elements (Fig.2: 51 and 52) as the claimed opening. However, when looking at the cited openings (Fig.2: 51 and 52), the openings are not provided in an area that overlaps with the input side wiring as claimed in claim 1 of the instant application.  Therefore, for the reason provided above, it is believed that the rejection provided in the European Search Opinion is deficient.  Furthermore, absent impermissible hindsight and/or without rendering the prior art device inoperable for its intended purpose, there would be no reason to combine the Kim reference with the JP 2010113263 reference, or vice-versa, in order to arrive at the claimed device of claim 1 of the instant application.

The other prior art references of record teach other display devices that utilize printed circuit boards and at least one flexible printed circuit board. However, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to display devices that utilize printed circuit boards and at least one flexible printed circuit board (US 20160180756, US 20150230337, US 20140055328, US 20130141664, US 20120075268, US 20100201900, US 20100005652, US 7599193) or for being drawn to teaching connecting films that can be flexible circuit films, and thus flexible circuit boards (US 20170238421).

See next page→

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835